t c memo united_states tax_court joe nathan wright and lola h wright petitioners v commissioner of internal revenue respondent docket no filed date ps submitted multiple offers in compromise with respect to their reported but unpaid federal_income_tax liabilities for and r did not accept any of ps’ offers ps requested abatement of interest under sec_6404 i r c on the ground that r unreasonably delayed the processing of their offers in compromise r rejected ps’ request for interest abatement held ps have failed to establish that any delay in their payment of their and tax_liabilities is attributable to any_action or inaction on the part of irs personnel in processing ps’ offers in compromise therefore interest is not abatable under sec_6404 i r c and r did not abuse his discretion in rejecting ps’ request for abatement joe nathan wright and lola h wright pro sese alvin a ohm for respondent memorandum findings_of_fact and opinion halpern judge this case is before the court for review of respondent’s failure to abate interest unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time they filed the petition petitioners resided in richardson texas petitioners’ and federal_income_tax returns petitioners timely filed federal_income_tax returns for their and taxable calendar years the return and the return respectively on the return petitioners reported tax of dollar_figure and prior payments of dollar_figure petitioners made an additional dollar_figure payment when they filed the return on the return petitioners reported tax of dollar_figure and prior payments of dollar_figure petitioners made an additional dollar_figure payment when they filed the return petitioners’ offers in compromise on or before date respondent received an offer_in_compromise from petitioners dated date regarding their and tax_liabilities by that time petitioners had made additional payments of dollar_figure in respect of their tax_liability and dollar_figure in respect of their tax_liability respondent rejected petitioners’ initial offer_in_compromise in date during the period from date to date petitioners submitted several additional and revised offers in compromise none of which respondent accepted during that same period petitioners made aggregate payments of dollar_figure in respect of their tax_liability and received an additional dollar_figure credit with respect thereto petitioners’ requests for abatement in a letter addressed to revenue_officer melvin chappell dated date petitioners requested abatement of additions to tax asserted by respondent with respect to their and taxable years on date petitioners filed separate form sec_843 claim_for_refund and request for abatement with respect to their and taxable years on the form sec_843 petitioners requested abatement of both interest and additions to tax in a letter submitted with the form sec_843 petitioners claimed that such interest and additions to tax resulted from unreasonable petitioners maintain that they submitted a total of five offers in compromise respondent maintains that petitioners submitted three offers in compromise and two revised or amended offers for the sake of clarity we treat petitioners’ submissions as five separate offers in compromise delays on the part of the internal_revenue_service irs in processing their offers in compromise by a notice of final_determination dated date respondent rejected in full petitioners’ requests for abatement filings and proceedings in this court petitioners timely petitioned this court for review of respondent’s failure to abate interest in the petition petitioners also requested the court to review respondent’s failure to abate additions to tax by order dated date the court granted respondent’s motion to dismiss for lack of jurisdiction and to strike insofar as the petition relates to respondent’s failure to abate additions to tax the court conducted a trial with respect to the interest abatement issue at its trial session in dallas texas on date opinion i law a sec_6404 as applicable to the years for which petitioners seek relief sec_6404 provided as follows petitioners also complained of erroneous advice provided by the internal_revenue_service that resulted in an increased tax_liability for their taxable_year at trial petitioners did not rely on that allegation as a ground for interest abatement congress amended sec_6404 in to apply to unreasonable errors and delays and to managerial as well as ministerial acts taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 those amendments apply to continued sec_6404 assessments of interest attributable to errors and delays by internal_revenue_service -- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment sec_6404 authorizes this court to determine whether the secretary’s failure to abate interest under sec_6404 was an abuse_of_discretion and if the court so determines to order an abatement in order to prevail the taxpayer must demonstrate that in not abating interest the secretary exercised continued interest accruing with respect to deficiencies and payments for tax years beginning after date id sec_301 hereafter all references to sec_6404 will be to that section prior to its amendment by the taxpayer bill of right sec_2 his discretion arbitrarily capriciously or without sound basis in fact or law 113_tc_145 b application to this case as noted above petitioners reported the tax amounts that are generating the interest at issue accordingly there are no deficiencies involved in this case see sec_6211 and petitioners can seek interest abatement only pursuant to sec_6404 respondent is authorized to abate interest under sec_6404 in this case only to the extent any delay in petitioners’ payment of their and tax_liabilities is attributable to the erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the irs ii petitioners’ allegations at trial petitioners identified numerous instances of what they allege to be erroneous or dilatory performance of ministerial acts by irs employees during the processing of their offers in compromise and requests for abatement specifically petitioners allege that various irs personnel failed to notify petitioners of the rejection of their second offer_in_compromise ignored petitioners’ request for a report listing the factors underlying the rejection of their third offer_in_compromise temporarily refused to grant petitioners a requested appeals_conference following the rejection of their third offer_in_compromise directed petitioners to submit their fourth offer_in_compromise by facsimile letter only to inform them several months later that such offer was not in proper form and therefore could not be considered took months to deliver copies of requested transcripts of account failed to provide petitioners a copy of their master_file as requested in their fourth offer_in_compromise did not accept petitioners’ proposal for an installment_agreement which called for a monthly payment based on petitioners’ excess monthly income as previously determined by irs personnel failed to respond to petitioners’ letter requesting abatement of additions to tax failed to grant petitioners a requested appeals_conference following the rejection of their fifth offer_in_compromise and ignored petitioners’ requests for copies of their transcripts of account and an appeals_conference following the rejection of their request for abatement of interest and additions to tax iii analysis a allegations we begin with petitioners’ allegations numbered and above petitioners did not raise any of those allegations in their request for interest abatement indeed allegations and involve acts and omissions that could not have predated petitioners’ filing of that request furthermore the record is devoid of any evidence that petitioners subsequently advised respondent during his consideration of their request that they were relying on allegations and as additional grounds for relief as we are charged with determining whether respondent abused his discretion in denying petitioners’ request for interest abatement allegations petitioners failed to bring to respondent’s attention during that consideration process generally cannot be relevant to our inquiry see stewart v commissioner tcmemo_2003_106 n cf 118_tc_488 it would be anomalous and improper for us to conclude that respondent’s appeals_office abused its discretion under sec_6330 collection_due_process determination in failing to grant relief or in failing to consider arguments issues or other matter not raised by taxpayers or not otherwise brought to the attention of respondent’s appeals_office accordingly we need not further evaluate those allegations b allegations accepting arguendo the veracity of the allegations numbered above and that such allegations involve ministerial acts for purposes of sec_6404 we conclude that petitioners have failed to demonstrate that respondent abused his discretion in refusing to abate interest with respect to petitioners’ and tax_liabilities we reach that conclusion primarily because petitioners have failed to establish that they were delayed in making any payment of those tax_liabilities on account of an act or omission of irs personnel with respect to interest occasioned by a late payment of tax the essence of sec_6404 is that the secretary may abate that interest if but for some act or omission of irs personnel in performing a ministerial_act such payment probably would have been made sooner if notwithstanding that act or omission no earlier payment would have been made then no abatement is called for we have applied that principle by upholding the secretary’s discretion not to abate interest where the taxpayer failed to establish that he had the financial resources to satisfy the tax_liability when the claimed error occurred see harbaugh v commissioner tcmemo_2003_316 spurgin v commissioner tcmemo_2001_290 hawksley v commissioner tcmemo_2000_354 certainly petitioners cannot claim that the irs caused any delay in the payments contemplated in their various offers petitioners could have commenced those payments at any time regarding the balance of their and tax_liabilities petitioners have made no showing that they would have or could have paid those amounts sooner if respondent had rejected their offers sooner among petitioners’ proposed findings_of_fact are proposed findings that they had net assets of about dollar_figure as noted earlier petitioners indeed made a series of nine dollar_figure payments in prior to submitting their final offer_in_compromise including only dollar_figure in cash on each of march and date and dollar_figure including only dollar_figure in cash on date apparently petitioners did not even have enough cash to pay the amounts they had offered in compromise indeed there is no evidence that petitioners ever paid the balances of their and tax_liabilities petitioners have obviously delayed paying their and tax_liabilities in full but the fault lies with them not with respondent iv conclusion because the interest at issue is not abatable under sec_6404 respondent necessarily did not abuse his discretion in rejecting petitioners’ request for abatement thereof to reflect the foregoing decision will be entered for respondent
